Citation Nr: 1107060	
Decision Date: 02/22/11    Archive Date: 03/04/11

DOCKET NO.  10-15 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Wade R. Bosley, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel
INTRODUCTION

The Veteran had active service from September 1972 to August 
1974.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2008 rating decision on behalf of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.

In August 2010, the Veteran presented testimony before the 
undersigned Acting Veterans Law Judge (AVLJ).  A transcript of 
that hearing was produced and included in the claims folder for 
review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2010).  The United States Court of Appeals for Veterans 
Claims (hereinafter "the Court"), in Dingess v. Nicholson, 19 
Vet. App. 473 (2006), held that the VCAA notice requirements 
applied to all elements of a claim.  The Veteran was notified of 
the VCAA duties to assist and of the information and evidence 
necessary to substantiate his claim by correspondence dated in 
April 2008.

The VCAA duty to assist requires that VA make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate a claim and in claims for disability compensation 
requires that VA provide medical examinations or obtain medical 
opinions when necessary for an adequate decision.  38 C.F.R. 
§ 3.159.  When VA undertakes to provide a VA examination or 
obtain a VA opinion, it must ensure that the examination or 
opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  

VA regulations provide that a pre-existing injury or disease will 
be considered to have been aggravated by active service where 
there is an increase in disability during such service, unless 
clear and unmistakable evidence shows that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2010).

In this case, the Veteran contends that he sustained back 
injuries in an automobile accident prior to service, but that his 
back disorder was aggravated as a result of his duties during 
active service.  The Veteran's service enlistment examination 
dated in September 1972 indicated that he complained of back 
aches for the past four weeks which were aggravated by lifting 
and movement.  A physical examination of the Veteran's back at 
that time revealed tenderness at L4-L5, full range of motion, 
negative neurological results, muscle strength within normal 
limits, and negative straight leg raising.  A private medical 
report dated in August 1972 from G.W., D.O., noted treatment for 
a low back strain.  The Veteran's separation examination, 
however, revealed a normal clinical evaluation of the spine.  
Although a July 2008 VA examiner concluded that the Veteran's 
more active, strenuous, and heavy lifestyle involved in the 
military permanently aggravated his pain to a significant degree 
over what it was at the time of his enlistment, it was noted that 
the Veteran's service treatment records were not available for 
review.  The Board notes that the examiner's report of medical 
history indicating the Veteran stated he was seen on sick call 
for treatment for a back disorder is inconsistent with the 
Veteran's testimony in August 2010 that he did not receive 
treatment for a back disorder during service.  

The Board also notes that the July 2008 VA audiologist provided a 
nexus opinion, but stated that if a review of evidence in the 
claims file supported a link the opinion might change.  Whether 
such evidence supports a link to service, however, is a matter 
that must be addressed by an appropriately qualified medical 
professional.  See Colvin v. Derwinski, 1 Vet. App. 191, 175 
(1999) [the Board is prohibited from exercising its own 
independent judgment to resolve medical questions; Charles v. 
Principi, 16 Vet. App. 370 (2002).  After having carefully 
considered these matters, the Board finds that the Veteran's 
claims must be remanded for further evidentiary development.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to 
provide the names, addresses and 
approximate dates of treatment of all 
medical care providers, VA and non-VA, who 
have treated him for a back disorder 
and/or tinnitus.  After the Veteran has 
signed the appropriate releases, those 
records should be obtained and associated 
with the claims folder.  Appropriate 
efforts must be made to obtain all 
available VA treatment records.

All attempts to procure records should be 
documented in the file.  If the RO/AMC 
cannot obtain records identified by the 
Veteran, a notation to that effect should 
be inserted in the file.  The Veteran is 
to be notified of unsuccessful efforts in 
this regard, in order to allow him the 
opportunity to obtain and submit those 
records for VA review.

2.  The Veteran's claim file should be 
returned to the July 2008 spine examiner, 
if available, for clarification of the 
provided opinion.  If the examiner is 
unavailable the Veteran should be 
scheduled for a VA audiology examination 
for an opinion as to whether there is at 
least a 50 percent probability or greater 
(at least as likely as not) that he has a 
present low back disorder that was either 
incurred or aggravated as a result of 
active service.  All indicated tests and 
studies are to be performed.  

3.  The Veteran's claim file should also 
be returned to the July 2008 audiologist, 
if available, for clarification of the 
provided opinion.  If the examiner is 
unavailable the Veteran should be 
scheduled for a VA audiology examination 
for an opinion as to whether there is at 
least a 50 percent probability or greater 
(at least as likely as not) that he 
tinnitus as a result of active service.  
All indicated tests and studies are to be 
performed.

4.  After completion of the above and any 
additional development deemed necessary, 
the issues on appeal should be reviewed 
with appropriate consideration of all the 
evidence of record.  If any benefit sought 
remains denied, the Veteran and his 
attorney should be furnished a 
supplemental statement of the case and 
should be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
T. L. Douglas
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


